Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. Applicant is suggesting a narrower read on the amended claims' limitations than is permissible under a broadest reasonable interpretation. An updated rejection is outlined below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 3, 10, 15, 28, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng, U.S. Patent Publication No. 2018/0279356.
Feng teaches:

1. (Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
	identifying a hybrid scheduling configuration that comprises a dynamic scheduling indication comprising scheduling information specific to the UE (dynamic scheduling information, [0007]), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007], any information received which allows a UE to receive data would be considered scheduling information specific to the UE), and a plurality of preconfigured occasions for communicating data, wherein the initial scheduling parameters and the plurality of preconfigured occasions are based at least in part on semi-persistent scheduling information (scheduling and scheduled device negotiate about a division of the pre- scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions, since a negotiation occurs regarding the pre-scheduling resource range and the dynamic scheduling range, any of the preconfigured occasions are based in part on the semi-persistent scheduling information);
	monitoring for the dynamic scheduling indication based at least in part on the initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and
	communicating with a network node based at least in part on receiving the dynamic scheduling indication (scheduled device performs data sending/reception based on the allocated radio resource, [0084]).

2. (Original) The method of claim 1, wherein monitoring for the dynamic scheduling indication comprises:
	monitoring for a dynamic scheduling physical downlink control channel including downlink control information, the downlink control information having UE- specific information for one or more UEs (device determines (i.e. monitors) according to control signal detection result, [0084], any information transmitted on the downlink control channel would be a type of DCI).

3. (Currently Amended) The method of claim 2, further comprising:
	receiving the dynamic scheduling physical downlink control channel (device determines (i.e. monitors) according to control signal detection result, [0084], any information transmitted on the downlink control channel would be a type of DCI); and
	decoding the dynamic scheduling physical downlink control channel to obtain scheduling information for one or more of the plurality of preconfigured occasions, wherein communicating with the network node is based at least in part on the scheduling information (device determines (i.e. monitors) according to control signal detection result, [0084], any information transmitted on the downlink control channel would be a type of DCI).

10. (Original) The method of claim 1, further comprising:
	receiving, via the dynamic scheduling indication, one or more parameters that replace or modify the initial scheduling parameters (scheduling and scheduled device negotiate about a division of the pre-scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions).

15. (Original) The method of claim 1, wherein monitoring for the dynamic scheduling indication comprises:
	monitoring for the dynamic scheduling indication during a temporally first portion of each time interval corresponding to the plurality of preconfigured occasions (the specific time to monitor a scheduling indication is a matter of design choice and not given much patentable weight).

28. (Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
	a processor,
	memory coupled with the processor; and
	instructions stored in the memory and executable by the processor to cause the apparatus to:
	identify a hybrid scheduling configuration that comprises a dynamic scheduling indication comprising scheduling information specific to the UE (dynamic scheduling information, [0007], any information utilized to schedule data to the UE would be considered equivalent to scheduling information specific to the UE), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), and a plurality of preconfigured occasions for communicating data, wherein the initial scheduling parameters and the plurality of preconfigured occasions are based at least in part on semi-persistent scheduling information (scheduling and scheduled device negotiate about a division of the pre- scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions, since a negotiation occurs regarding the pre-scheduling resource range and the dynamic scheduling range, any of the preconfigured occasions are based in part on the semi-persistent scheduling information);
	monitor for the dynamic scheduling indication based at least in part on the initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and
	communicate with a network node based at least in part on receiving the dynamic scheduling indicator (scheduled device performs data sending/reception based on the allocated radio resource, [0084)).

29. (Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
	means for identifying a hybrid scheduling configuration that comprises a dynamic scheduling indication comprising scheduling information specific to the UE (dynamic scheduling information, [0007], any information utilized to schedule data to the UE would be considered equivalent to scheduling information specific to the UE), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), and a plurality of preconfigured occasions for communicating data, wherein the initial scheduling parameters and the plurality of preconfigured occasions are based at least in part on semi-persistent scheduling information (scheduling and scheduled device negotiate about a division of the pre- scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions, since a negotiation occurs regarding the pre-scheduling resource range and the dynamic scheduling range, any of the preconfigured occasions are based in part on the semi-persistent scheduling information);
	means for monitoring for the dynamic scheduling indication based at least in part on the initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and
	means for communicating with a network node based at least in part on receiving the dynamic scheduling indication (scheduled device performs data sending/reception based on the allocated radio resource, [0084)).

30. (Currently Amended) A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:
	identify a hybrid scheduling configuration that comprises a dynamic scheduling indication comprising scheduling information specific to the UE (dynamic scheduling information, [0007], any information utilized to schedule data to the UE would be considered equivalent to scheduling information specific to the UE), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), and a plurality of preconfigured occasions for communicating data, wherein the initial scheduling parameters and the plurality of preconfigured occasions are based at least in part on semi-persistent scheduling information (scheduling and scheduled device negotiate about a division of the pre- scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions, since a negotiation occurs regarding the pre-scheduling resource range and the dynamic scheduling range, any of the preconfigured occasions are based in part on the semi-persistent scheduling information);
	monitor for the dynamic scheduling indication based at least in part on the initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and
	communicate with a network node based at least in part on receiving the dynamic scheduling indication (scheduled device performs data sending/reception based on the allocated radio resource, [0084]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 4 - 6 and 24 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 1 and 2 above, and further in view of 3GPP document R2-081575.
	Feng does not teach utilizing a modulation and coding scheme (MCS). R2-081575 teaches utilizing an MCS. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Feng to incorporate the known technique of MCS in order to obtain the predictable result of minimizing errors.
	The combination teaches:

4. (Original) The method of claim 2, further comprising:
	identifying, via the downlink control information, one or more scheduling parameters, wherein the one or more scheduling parameters comprise a time-domain resource assignment, a modulation and coding scheme, a hybrid automatic repeat request (HARQ) feedback timing, or a combination thereof (codepoint utilized in MCS field, R2-081575, 3. Proposal 1, this implies the device receives information regarding the modulation and coding scheme).

5. (Currently Amended) The method of claim 1, further comprising:
	receiving, from the network node, an indication of a periodicity and initial scheduling parameters for downlink transmissions, wherein the plurality of preconfigured occasions are based at least in part on the periodicity and the initial scheduling parameters for the downlink transmissions (device utilizes semi-persistent scheduling (SPS), R2-081575, 3. Proposal 2, utilization of SPS inherently requires an initial scheduling and periodicity).

6. (Currently Amended) The method of claim 1, further comprising:
	receiving, from the network node, an indication of a periodicity and initial scheduling parameters for uplink transmissions, wherein the plurality of preconfigured occasions are based at least in part on the periodicity and the initial scheduling parameters for the uplink transmissions (device utilizes semi- persistent scheduling (SPS), R2-081575, 3. Proposal 2, utilization of SPS inherently requires an initial scheduling and periodicity).

24. (Original) The method of claim 1, further comprising:
	identifying, via the dynamic scheduling indication, an indication that a data transmission scheduled during an interval comprises an original data transmission, or a retransmission of data associated with the plurality of preconfigured occasions, or a combination thereof (see Figure 1, R2- 081575, use of NDI (new data indicator));
	receiving a physical downlink control channel that indicates scheduling of the retransmission of the data associated with the plurality of preconfigured occasions (see Figure 1, R2-081575, use of NDI (new data indicator)); and
	receiving the retransmission of the data based at least in part on the received physical downlink control channel (see Figure 1, R2-081575, use of NDI (new data indicator)).

25. (Original) The method of claim 1, further comprising:
	identifying, via the dynamic scheduling indication, an indication that a data transmission scheduled during a first time interval comprises an original data transmission scheduled in accordance with the plurality of preconfigured occasions, or a retransmission of data, or a combination thereof (see Figure 1, R2-081575, use of NDI (new data indicator)); and
	receiving, during the first time interval, at least one of the original data transmission or the retransmission of the data in accordance with the plurality of preconfigured occasions, wherein another retransmission of data is received during a second time interval different from the first time interval, or wherein the retransmission of the data is received during a third time interval different from the first time interval (see Figure 1, R2-081575, use of NDI (new data indicator)).

26. (Original) The method of claim 1, further comprising:
	identifying, via a first dynamic scheduling indication, an indication that a first data transmission comprises an original data transmission; identifying, via a second dynamic scheduling indication, an indication that a second data transmission comprises a retransmission of data (see Figure 1, R2-081575, use of NDI (new data indicator)); and
	receiving the original data transmission and the retransmission of data based at least in part on the plurality of preconfigured occasions (see Figure 1, R2-081575, use of NDI (new data indicator)).

27. (Original) The method of claim 1, further comprising:
	identifying, via a first dynamic scheduling indication, an indication that a first data transmission scheduled during a first time interval comprises an original data transmission (see Figure 1, R2-081575, use of NDI (new data indicator));
	identifying, via a second dynamic scheduling indication, an indication that a second data transmission scheduled during a second time interval different from the first time interval comprises a retransmission of data (see Figure 1, R2-081575, use of NDI (new data indicator)); and
	receiving, during the first time interval, the original data transmission in accordance with the plurality of preconfigured occasions, wherein the second data transmission is received during the second time interval (see Figure 1, R2-081575, use of NDI (new data Indicator)).

	Claim(s) 7 - 9, 11 - 14, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 1 and 10 above, and further in view of 3GPP document R1-1710082.
Feng does not teach utilizing a control resource set (CORESET). R1-1710082 teaches utilizing a CORESET. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Feng to incorporate the known technique of utilizing a CORESET as taught by R1- 1710082 in order to obtain the predictable result of less signaling overhead.
	The combination teaches:

7. (Original) The method of claim 1, further comprising:
	identifying a control resource set and a search space set that configure the dynamic scheduling indication (CORESET is mapped to a fixed location, equivalent to a search space, R1-1710082, 2.1);
	identifying a first set of parameters for monitoring for the dynamic scheduling indication based at least in part on the control resource set (UE is configured with a CORESET and monitors the DCI, 2.1, R1-1710082); and
	identifying a second set of parameters for monitoring for the dynamic scheduling indication based at least in part on the search space set, wherein the monitoring is based at least in part on the first set of parameters and the second set of parameters (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

8. (Original) The method of claim 7, wherein:
	the first set of parameters comprises frequency-domain resources for the dynamic scheduling indication and a duration of one or more symbols for monitoring for the dynamic scheduling indication (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1- 1710082); and
	the second set of parameters comprises a monitoring occasion periodicity, a monitoring occasion offset, a starting symbol for monitoring occasions, an aggregation level, a number of downlink control channel candidates for each aggregation level, or a combination thereof (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

9. (Original) The method of claim 1, wherein:
	the dynamic scheduling indication includes UE-specific downlink control information (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1- 1710082); or
	the dynamic scheduling indication includes a group-common downlink control information, the method further comprising:
	identifying, via the group-common downlink control information, a mapping of a content field included in the group-common downlink control information.

11. (Original) The method of claim 10, wherein the one or more parameters comprise a time domain resource assignment, a frequency domain resource assignment shift;
	a physical uplink control channel resource, a modulation and coding scheme, a hybrid automatic repeat request (HARQ) feedback timing, or a combination thereof (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

12. (Original) The method of claim 1, wherein the dynamic scheduling indication comprises a first physical downlink control channel having a cyclic redundancy check scrambled by a first radio network temporary identifier that is different from a second radio network temporary identifier used to scramble a cyclic redundancy check of a second physical downlink control channel for activating the plurality of preconfigured occasions (dynamic and static scheduling is determined by utilizing an additional C-RNTI which would interact with the CRC, 2.1.1, R1-1710082).

13. (Original) The method of claim 12, wherein the first radio network temporary identifier comprises a power saving radio network temporary identifier (C-RNTI is utilized to stop a false alarm rate, thus saving power, 2.1, R1-1710082).

14. (Original) The method of claim 1, wherein the dynamic scheduling indication is received in a first control resource set, or a first search space set, or both, that is different from a second control resource set, or a second search space set, or both, for a second physical downlink control channel for activating the plurality of preconfigured occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

16. (Original) The method of claim 1, further comprising:
	identifying a maximum number of physical control channel candidates for respective aggregation levels for the dynamic scheduling indication based at least in part on a search space set configuration, wherein monitoring for the dynamic scheduling indication is based at least in part on the maximum number of physical control channel candidates (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

17. (Original) The method of claim 1, further comprising:
	identifying one or more monitoring occasions for the dynamic scheduling indication, the one or more monitoring occasions coinciding with the plurality of preconfigured occasions, wherein monitoring for the dynamic scheduling indication is in accordance with the one or more monitoring occasions and the plurality of preconfigured occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

18. (Original) The method of claim 1, further comprising:
	identifying one or more monitoring occasions for the dynamic scheduling indication, wherein monitoring for the dynamic scheduling indication is performed during each monitoring occasion of the one or more monitoring occasions that corresponds to a preconfigured scheduling occasion of the plurality of preconfigured occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

19. (Original) The method of claim 1, further comprising: 
	identifying one or more monitoring occasions for the dynamic scheduling indication, wherein monitoring for the dynamic scheduling indication is performed during each monitoring occasion of the one or more monitoring occasions that corresponds to a preconfigured scheduling occasion of the plurality of preconfigured occasions, and wherein the one or more monitoring occasions are based at least in part on a monitoring pattern indicated by a search space set configuration (group-common PDCCH should include transmission parameters such as CCE- to-REG mapping, 2.1, R1-1710082).

20. (Original) The method of claim 1, wherein monitoring for the dynamic scheduling indication comprises: 
	monitoring for the dynamic scheduling indication during one or more monitoring occasions based at least in part on a monitoring pattern indicated by a search space set configuration, wherein the plurality of preconfigured occasions comprise a subset of the one or more monitoring occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

	Claim(s) 21 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above, and further in view of Ericsson, International Patent Application WO2013169173.
	Feng does not teach the utilization of different occasion patterns. Ericsson teaches the utilization of different occasion patterns. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Feng to incorporate the known technique of different occasion patterns as taught by Ericsson in order to obtain the predictable result of maximizing transmission opportunities.
	The combination teaches:

21. (Original) The method of claim 1, wherein identifying the hybrid scheduling configuration comprises:
	identifying two or more preconfigured occasion patterns for the plurality of preconfigured occasions, wherein a first dynamic scheduling indication is associated with a first preconfigured occasion pattern of the two or more preconfigured occasion patterns and a second dynamic scheduling indication is associated with a second preconfigured occasion pattern of the two or more preconfigured occasion patterns, and wherein monitoring for the dynamic scheduling indication comprises (short and long SPS cycles are utilized to define resource allocation occasions, Ericsson, p. 12); and
	monitoring for at least one of the first dynamic scheduling indication or the second dynamic scheduling indication (it is inherent that a UE would monitor the scheduling information).

22. (Original) The method of claim 21, further comprising:
	receiving an indication that the first dynamic scheduling indication is associated with the first preconfigured occasion pattern and that the second dynamic scheduling indication is associated with the second preconfigured occasion pattern, wherein the indication is received via radio resource control signaling, via the dynamic scheduling indication, or a combination thereof (short and long SPS cycles are utilized to define resource allocation occasions, Ericsson, p. 12).

23. (Original) The method of claim 1, wherein identifying the hybrid scheduling configuration comprises:
	identifying two or more preconfigured occasion patterns for the plurality of preconfigured occasions, wherein the dynamic scheduling indication is associated with each of the two or more preconfigured occasion patterns, wherein the dynamic scheduling indication includes an indication of whether at least one of the two or more preconfigured occasion patterns comprises a data transmission during a corresponding preconfigured occasion, or wherein the dynamic scheduling indication includes a respective indication of whether each of the two or more preconfigured occasion patterns comprises a respective data transmission during a corresponding preconfigured occasion (short and long SPS cycles are utilized to define resource allocation occasions, Ericsson, p. 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463